Exhibit 99.10 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference and the inclusion in SilverCrest Mines Inc.’s (the “Company”) Annual Report on Form 40-F for the year ended December 31, 2013 of our Report of Independent Registered Public Accounting Firm dated March21, 2014 and to the reference to us under the heading “Interests of Experts” in the Company’s Annual Information Form for the year ended December 31, 2013, dated March 31, 2014. “DAVIDSON & COMPANY LLP” Vancouver, Canada Chartered Accountants March 31, 2014
